Title: From George Washington to William Pearce, 3 February 1794
From: Washington, George
To: Pearce, William


          
            Mr Pearce,
            Philadelphia Feby 3d 1794
          
          The Post which ought (in course) to have arrived here On Saturday last, will not be in,
            it seems, until tomorrow. When it arrives, I shall (if anything requires immediate
            notice) by the Post of Wednesday write to you—If not, I shall delay doing it until the
            usual time—that is, on Sunday next.
          By the last Post I sent you a bank note for One hundred dollars, to pay Mr Dulany—I
            hope it got safe to hand. I now enclose you Mr Lewis’s draught
            on Mr Horatio Ross of Alexandria which when received place to my credit and advise me
            thereof that I may repay the amount here. I am Your friend
            &ca
          
            Go: Washington
          
        